TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 8, 2021



                                       NO. 03-19-00027-CR


                                  Blair Beck McCall, Appellant

                                                  v.

                                   The State of Texas, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.